Citation Nr: 1126459	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-46 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of removal of gall bladder (cholecystectomy).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of removal of gall bladder (cholecystectomy).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board notes that the February 2007 rating decision expressly listed the issue as entitlement to service connection for status post cholecystectomy (also claimed as stomach condition).  However, review of the discussion provided in the rating decision reveals that the Veteran's treatment at VA in April 1983, the Veteran's tolerance of the procedure, and the prior decision of the Board regarding the Veteran's claim that his 1983 surgery caused chronic abdominal pain was also discussed.  As such, the Board notes that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of removal of gall bladder (cholecystectomy) was considered in the February 2007 rating decision and, as the Veteran subsequently perfected an appeal regarding this issue after receiving a statement of the case, the issue is properly before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his substantive appeal in the current case in December 2009.  He indicated at that time that he desired to have a hearing before a Veterans Law Judge of the Board at the VA Central Office in Washington, DC.

Subsequently, in a statement dated in May 2011, the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.  To date, the Veteran has not been scheduled for a hearing before a Veterans Law Judge at his local RO.

In light of the foregoing the case must be REMANDED for the following:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at his local RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


